UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     1/21/20
DAVIDSON HENAO, et al.,
             Plaintiffs,                               19-CV-10720 (BCM)
        -against-                                      ORDER
PARTS AUTHORITY, INC., et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

        For the reasons stated during the confidential settlement conference held on January 21,

2020, it is hereby ORDERED that no later than January 28, 2020, the parties shall either (1) file a

joint letter attaching a revised stipulation addressing the issues referred to the undersigned magistrate

judge for settlement (Dkt. No. 65) and discussed during the settlement conference, or (2) (if the

parties are unable to agree on the form of a revised stipulation) contact chambers, by telephone, to

arrange for a prompt continued settlement conference to take place telephonically.

Dated: New York, New York
       January 21, 2020
                                                SO ORDERED.



                                                ________________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge
